
	

115 SRES 691 IS: Reaffirming the centrality of press freedom and freedom of expression to democracy in the United States and to international peace and stability.
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 691
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Merkley (for himself, Mr. Sanders, Mr. Blumenthal, Mr. Markey, Mr. Wyden, and Ms. Smith) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Reaffirming the centrality of press freedom and freedom of expression to democracy in the United
			 States and to international peace and stability.
	
	
 Whereas the First Amendment to the Constitution of the United States enshrines press freedom as a foundational element of the democracy of the United States when it declares, Congress shall make no law … abridging the freedom of speech, or of the press;
 Whereas Thomas Jefferson famously and wisely wrote in 1787, were it left to me to decide whether we should have a government without newspapers or newspapers without a government, I should not hesitate a moment to prefer the latter, underscoring the enduring importance of independent and professional journalism as a check on government authority in every society;
 Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted December 10, 1948, by the United Nations General Assembly, enshrines press freedom as a vital aspect of universal human rights;
 Whereas the use of threatening rhetoric by President Donald J. Trump, including false declarations that the media are the enemy of the American people, and the repeated disparagements of specific journalists and outlets by President Trump have undermined public trust in fact-based journalism;
 Whereas, on November 7, 2018, in the first press conference by President Trump after the 2018 elections, President Trump accused Yamiche Alcindor of PBS Newshour of asking a racist question when Yamiche Alcindor asked about the support that the President receives from white nationalists;
 Whereas the White House has withdrawn the press credentials of CNN White House reporter Jim Acosta in clear retaliation for questioning of the President by Jim Acosta;
 Whereas White House Press Secretary Sarah Huckabee Sanders falsely claimed, and distributed a doctored video purporting to show, that Jim Acosta placed his hands on a young woman as the basis for the withdrawal of press credentials from Jim Acosta;
 Whereas, on November 9, 2018, President Trump threatened to revoke the press credentials of other journalists as well;
 Whereas, on October 18, 2018, President Trump praised Congressman Greg Gianforte for the misdemeanor assault charges to which the Congressman pled guilty for physically assaulting a reporter on the eve of a special election in 2017;
 Whereas independent survey research has recently found that the trust of the people of the United States in professional media outlets remains strong despite repeated attacks by the President;
 Whereas the respected nonprofit organization Committee to Protect Journalism reports that, as of November 15, 2018, 45 journalists have been killed around the globe in 2018 while doing their jobs;
 Whereas Myanmar journalists Wa Lone and Kyaw Soe Oo, while working for Reuters, a highly reputable worldwide news gathering organization, were unjustly convicted and sentenced to 7 years of imprisonment for their reporting on the August 2017 campaign by Burmese security forces to assault, kill, rape, and burn the villages of the Rohingya people and to force the Rohingya people to flee from Myanmar to Bangladesh, which led approximately 700,000 Rohingya people to flee their homeland;
 Whereas more and more leaders in other countries are emulating attacks that President Trump has made on professional journalism and investigative journalism, leading to corruption and repression;
 Whereas credible reports indicate that Saudi Arabia targeted Washington Post columnist Jamal Khashoggi because of his critiques of the Government of Saudi Arabia and his push for a free press in the Middle East;
 Whereas credible reports indicate that agents of Saudi Arabia brutally tortured and killed Jamal Khashoggi within the Saudi Arabian consulate in Istanbul when he came to pick up a legal document necessary for his planned marriage;
 Whereas the Government of Saudi Arabia has engaged in a series of brazen lies and attempted cover-ups of the murder of Jamal Khashoggi; and
 Whereas the public statements of President Trump have led many people to conclude that President Trump does not intend to hold senior Saudi Arabian officials accountable or to demand an independent and impartial investigation into the brutal death of Jamal Khashoggi: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the central role that independent and professional journalism plays in—
 (A)strengthening democratic governance; (B)upholding the rule of law;
 (C)mitigating conflict; and (D)informing public opinion in the United States and around the world;
 (2)condemns the consistent use by President Trump of rhetoric meant to celebrate and publicize acts of violence and aggression against the press;
 (3)concurs with the statement of CNN that the withdrawal of press credentials from Jim Acosta is a threat to our democracy and the country deserves better; (4)supports an independent and impartial investigation by the United Nations Secretary-General into the death of Jamal Khashoggi, with the full cooperation of the United States Government; and
 (5)expresses support for and solidarity with independent journalists around the globe working— (A)to expose uncomfortable truths;
 (B)to shine a light on systemic corruption; and (C)to provide accountability in societies yearning for democracy and development.
				
